Citation Nr: 0809106	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
Good Samaritan Regional Medical Center from July 22 to July 
27, 2000.

(The issues of entitlement to dependency and indemnity 
compensation (DIC) benefits based on service connection for 
the cause of death or under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002); and entitlement to service connection for 
lung cancer for purposes of accrued benefits will be the 
subject of a separate Board decision).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from April 1967 to February 1972.  He died in April 
2001.  The appellant is his surviving spouse.

In December 2001, the Carl T. Hayden Department of Veterans 
Affairs Medical Center (VAMC) denied the appellant's claim 
for reimbursement of medical expenses incurred by the veteran 
at Good Samaritan Medical Center during treatment from July 
22 to July 27, 2000.

In April 2004, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the Board remanded the matter of 
entitlement to reimbursement of medical expenses incurred at 
Good Samaritan Regional Medical Center from July 22 to July 
27, 2000 for the issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  A review of 
the claims file does not reflect the issuance of an SOC on 
the issue.  A remand by the Board confers upon the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should furnish to the appellant and her 
representative with a SOC on the issue of 
entitlement to reimbursement of medical 
expenses incurred at Good Samaritan 
Regional Medical Center from July 22 to 
July 27, 2000.

The appellant and her representative are reminded that to 
obtain appellate review a timely substantive appeal must be 
submitted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

